DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The specifications label the issue ID module 302 and interference module 302 the same part number.
The specifications label the inference module as both part number 302 and 304. See paragraph 38.
The Issue id Module 302, the inference module 304, the scoring module 306, the severity module 308, and the verification module 310 in Fig. 3 are not labeled correctly in the specifications. See para 0031, “an inference module 302, a scoring module 304, a severity module 306, and a verification module 308 all configured to communicate with each other”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 20 recite a “type of issues” to be reported which renders the claim 
indefinite because it is unclear what “type” is intended to convey. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986) (see MPEP 2173.05).
Claim 2, line 2, recites “report an issue” while claim 1, line 5 recites “a different type of issue to be reported”. It is unclear to the examiner if the issue that is reported in claim 2 is the same issue to be reported in claim 1. The examiner recommends changing claim 2 to “report the issue”. 
Claim 5, line 3 recites “detecting locations along the route having reported issues” while claim 1 recites “a location associated with the issue” in line 9. It is unclear to the examiner if the location that is detected along the route is the same location associated with the issue as presented in claim 1. The examiner recommends changing claim 5 to “detecting the locations along the route”.
Claim 5 line 3 recites “reported issues” while claim 5 line 2 recites “accessing historical data of reported issues”. It is not clear if the reported issues in line 3 refer to the same reported issues in line 2. The examiner recommends changing line 3 to “the reported issues”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joshua May US20190147260A1 (henceforth May)

Regarding claim 1,
May 
A method comprising: causing presentation of a navigation user interface on a user device of a user, the navigation user interface including a route being navigated and navigation instructions
(Fig. 6 shows a navigation user interface presented on a user device (i.e. screen 600, para 0065), where the navigation user interface includes a route being navigated and navigation instructions (para 0065).)
causing presentation of one or more issue icons on the user device, each issue icon representing a different type of issue to be reported, receiving, by a networked system, a selection of an issue icon from the one or more issue icons
(Fig. 23 shows the presentation of the issue icons where each issue icon represents a different type of issue to be reported (e.g. speeding, swerving, hazard). In para 0146, “FIG. 23 illustrates another example embodiment 2300, of the screen 1100 in FIG. 11, providing a user interface for selection of an icon for reporting characteristics a moving object, according to various embodiments. Using the screen in FIG. 23, a user may report that a hazard (or other object) was variously speeding, distracted, swerving, aggressive, slow, etc.”)
in response to receiving the selection of the issue icon, inferring, by a hardware processor of the networked system, a location associated with the issue;  updating a database with the issue and the inferred location.
(In para 0051, “In this example, the subject vehicle 30 has been observed by the primary observer 20. In operation for this example, the primary observer 20 would activate the application that runs in accordance with various embodiments of the 

In para 0052, “In response to the entry/selection, the method can notify other drivers that could be affected by the object, i.e., subject vehicle 30 in this example. The notification can be based upon various factors which may include the proximity to the subject vehicle 30 and the type or categorization of subject vehicle 30. In the example in FIG. 2, the direction of travel of the subject vehicle 30 is approaching an off-ramp 41 and an interchange 40. In various embodiments, a moving visual representation of this is displayed on the screen for the user, e.g., the primary observer 20 or others. The representation and various embodiments may run variously on a mobile device, a device built into the vehicle, or some Internet of Things (IoT) device, etc. Based on the speed that is determined for the subject vehicle and the user, e.g., primary observer 20, various trajectory information can be updated.” After the selection of the issue icon, other drivers are notified using a display on the screen for the user (i.e. other vehicles) and displays a moving visual representation of the issue as shown in Fig. 6. The notification includes a proximity (i.e. a location) to the subject vehicle and the location is displayed of the issue is displayed on the screen. Since nearby vehicles are notified via the app, the issue 

Regarding claim 2,
May discloses:
the navigation user interface includes a reporting icon to report an issue along the route; and a selection of the reporting icon causing presentation of the one or more issue icons.
(Figs. 9 and 19 shows a navigation user interface which includes a report hazard icon to report an issue along the route, and Fig. 23 shows the presentation of the issue icons. In para 0146, “FIG. 23 illustrates another example embodiment 2300, of the screen 1100 in FIG. 11, providing a user interface for selection of an icon for reporting characteristics a moving object, according to various embodiments. Using the screen in FIG. 23, a user may report that a hazard (or other object) was variously speeding, distracted, swerving, aggressive, slow, etc.”)

Regarding claim 5,
May discloses:
wherein the inferring comprises: accessing historical data of reported issues; and detecting, from the historical data, locations along the route having reported issues, the inferred location being selected from one of the locations along the route.


In para 0064, “FIG. 6 shows an example screen 600 presented to a user in response to determining that a user (e.g., driver 21) is approaching a moving hazard type of object. In various embodiments, the application (per the corresponding method) collects reports received from multiple drivers and integrates the information to update proximate drivers determined to be potentially affected.” Other drivers are reporting the issues, and the application collects these issued received from multiple drivers. The inferring (i.e. a location associated with the issue) therefore comprises accessing historical data of reported issues (i.e. from other drivers).)

Regarding claim 14,
May discloses the same limitations as recited above in claim 1.

Regarding claim 20,
May discloses the same limitations as recited above in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over May in view of Starenky et al. US 8370062B1 (henceforth Starenky)

Regarding claim 3,
May discloses the limitations as recited above in claim 1. May does not disclose wherein the inferring comprises selecting a predetermined number of locations previously traversed along the route, the inferred location being one of the predetermined number of locations, the method further comprising: causing presentation of the predetermined number of locations; and requesting the user confirm the inferred location from the predetermined number of locations.
However, Starenky 
wherein the inferring comprises selecting a predetermined number of locations previously traversed along the route, the inferred location being one of the predetermined number of locations, the method further comprising: causing presentation of the predetermined number of locations; and requesting the user confirm the inferred location from the predetermined number of locations.
(In column 2, lines 1-13, “Determining a place of posting for inclusion in a post may require that the application telephone identify a current location of the telephone, which may be ambiguous at times. Positioning technology on the mobile telephone may not define a location of the telephone with absolute certainty. Also, some locations may be associated with multiple places of posting. For example, a person standing near a hot dog stand on a Florida beach, and watching a surfing competition may be associated with the places (1) Daytona Beach, (2) Bob's hot dog stand, (3) 7th Annual Daytona Beach Surfing Competition, and (4) Florida. Thus, the user may need to either select the place of posting or verify a suggested location.” A predetermined number of locations along a user’s route is selected (i.e. Daytona Beach, Bob’s hot dog stand, etc...) and presented on the user’s device (i.e. via the application). The user then verifies and selects the suggested location indicating that the user is indeed at the suggested location (Column 19, lines 52-56).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Starenky to include wherein the inferring comprises selecting a predetermined number of locations Starenky, “Determining a place of posting for inclusion in a post may require that the application telephone identify a current location of the telephone, which may be ambiguous at times. Positioning technology on the mobile telephone may not define a location of the telephone with absolute certainty.” Therefore, it is beneficial for a user to verify the user’s location with respect to the suggested locations so that the location of the user can be defined with absolute certainty.


Claims 7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over May in view of Man et al. US20150032366A1 (henceforth Man)

Regarding claim 7,
May discloses the limitations as recited above in claim 1. May does not disclose maintaining a credibility score for each user, the credibility score being based on a number of previous issues reported by the user and accuracy of the previous issues reported; determining that the credibility score is below a credibility threshold; and in response to the credibility score being below the credibility threshold, confirming the reported issue.
However, Man 
maintaining a credibility score for each user, the credibility score being based on a number of previous issues reported by the user and accuracy of the previous issues reported; determining that the credibility score is below a credibility threshold; and in response to the credibility score being below the credibility threshold, confirming the reported issue.
(In para 0066, “The credibility of the user's previous report is also a factor in setting the credibility score. After the confidence score reaches a certain threshold, the system may be configured to use that incident as a valid incident for traffic announcement. For other incidents that do not meet the threshold for announcement but are still worth investigating based on having met a lower threshold for example, these incidents may be routed to an operator for further validation.” And In para 0073, “Any users who have reported numerous times and also get those reports validated by other users may also be awarded various user status in the system, and therefore providing more incentive for user to report and validate traffic.” A credibility score is set for each user in the system, where the credibility score is based on the number of previous issues reported by the user and its accuracy (i.e. users who have reported numerous times and also get those reports validated by other users). In response to the score being below the credibility threshold, the incident report are routed to an operator to confirm the reported issue.)

May to incorporate the teachings of Man to include maintaining a credibility score for each user, the credibility score being based on a number of previous issues reported by the user and accuracy of the previous issues reported; determining that the credibility score is below a credibility threshold; and in response to the credibility score being below the credibility threshold, confirming the reported issue in order to determine if another user’s traffic report can be trusted and is accurate. Furthermore, users with low credibility scores still need to have their traffic report accounted for, and is thus necessary to verify their report to ensure that the report is of high quality (para 0065, Man).

Regarding claim 10,
May discloses the limitations as recited above in claim 1.
May further discloses:
accessing trace data for other users near the inferred location; and using the trace data for the other users
(In para 0064, “FIG. 6 shows an example screen 600 presented to a user in response to determining that a user (e.g., driver 21) is approaching a moving hazard type of object. In various embodiments, the application (per the corresponding method) collects reports received from multiple drivers and integrates the information to update proximate drivers determined to be potentially affected and also to cancel projected hazard trajectories for users that are determined to be no longer affected. As other drivers add to the information, some projected routes can be cancelled in 

In para 0065, “The alert 95 in this example has a prompt to allow the user to tap for more information. It should be noted that, in this example, the method determined that some of the moving potential hazards 31-33 are not in the determined travel path of the driver 21.” The trace data for the other users is used from the user “tapping for more information” on the hazard icons 31-33.)

May does not disclose verifying the issue being reported.
However, Man teaches:
verifying the issue being reported.
(In para 0073, “the validation of the incident can also be achieved by other users who have just heard a `un-validated` traffic report. The user who have just heard about such incident will be able to validate such report by, but not limited to, touching a button on the mobile device, or verbally acknowledge this is a correct 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Man to include verifying the issue being reported in order to verify that the user’s initial report is accurate (i.e. acknowledge that this is a correct incident (para 0073, Man)) such that accurate reports are presented to the users and false reports are minimized.
	
Regarding claim 17,
	May and Man discloses the same limitations as recited above in claim 7.

Claim 4, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over May in view of Johnson et al. US20090326801A1 (henceforth Johnson)

Regarding claim 4,
May discloses the limitations as recited above in claim 1. 
May further discloses:
wherein the inferring comprises: accessing trace data received from the user device, the trace data including location information and speed;
(Figs. 27-28 illustrates an example of a screen for displaying trace data about a road hazard, where the data includes location information and speed.)

May does not disclose identifying a location where the user reduced their speed and did not follow one of the navigation instructions, the location where the user reduced their speed being the inferred location. However, Johnson teaches:
identifying a location where the user reduced their speed and did not follow one of the navigation instructions, the location where the user reduced their speed being the inferred location.
(In para 0031, “At step 440, the navigation server analyzes candidate locations to determine whether the large number of new route requests is due to traffic congestion. This determination is also made by comparing the date, day of week, and time of each new route request to traffic congestion information distributed by traffic providers. For example, a location corresponding to exit 400 on Highway 5 generates over 100 new route requests during a month. A navigation server analyzes the new route requests from that location to determine that most new route requests are made during rush hour because there is a large industrial complex nearby. Workers traveling to and from the large industrial complex create high traffic congestion at the location resulting in the generation of a large number of new route requests. At step 450, the navigation server analyzes candidate locations to determine whether the large number of new route requests is due to poor directions. This analysis, performed by at least one software application, is executed in order to eliminate other reasons for the large number of new route requests.” A location is identified where the drivers reduce their speed (i.e. due to traffic 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Johnson to include identifying a location where the user reduced their speed and did not follow one of the navigation instructions, the location where the user reduced their speed being the inferred location in order to determine whether the candidate location is one where poor directions are given (para 0005, Johnson). In para 0005, “Aspects of the disclosure determine the location where a large number of new routes have been requested. Further, aspects of the disclosure analyze this location to eliminate the location if there is a road closure or high traffic congestion and to determine whether the candidate location is one where poor directions are given. A development team skilled in the art of turn-by-turn directions analyzes the candidate locations and enters improved directions in the navigation server to improve future turn-by-turn directions for the locations.” Since the candidate location is analyzed, the development team is able to enter improved directions in the navigation server to improve future turn-by-turn directions for the locations.

Regarding claim 6,	
May discloses the limitations as recited above in claim 1. May does not disclose wherein the inferring comprises: accessing stored trace data from a plurality of users that 
However, Johnson teaches:
wherein the inferring comprises: accessing stored trace data from a plurality of users that traversed a same or similar route; and detecting a location where a predetermined number of the plurality of users do not perform one of the navigation instructions, the location being the inferred location.
(In para 0030, “the navigation server analyzes the candidate locations (using at least one software application) to determine whether the large number of new route requests is due to a road closure. This determination is made, for example, by comparing the date, day of week, and time of day of each new route request and comparing it to road closure information distributed to telematics service providers by traffic providers. For example, if the location corresponding to the corner of Main Street and Elm Street generates more than the threshold number of new route requests during a measurement interval, then the navigation server may examine traffic reports offered by a traffic provider for this corner. Thereafter, the navigation server determines that Main Street has been closed at that corner for the month resulting in a large number of new route requests from that location.” Data is accessed from a plurality of drivers that generates a new route request (i.e. does not perform one of the navigation instructions) at a location. Therefore the navigation 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Johnson to include wherein the inferring comprises: accessing stored trace data from a plurality of users that traversed a same or similar route; and detecting a location where a predetermined number of the plurality of users do not perform one of the navigation instructions, the location being the inferred location in order to determine whether the candidate location is one where poor directions are given (para 0005, Johnson). In para 0005, “Aspects of the disclosure determine the location where a large number of new routes have been requested. Further, aspects of the disclosure analyze this location to eliminate the location if there is a road closure or high traffic congestion and to determine whether the candidate location is one where poor directions are given. A development team skilled in the art of turn-by-turn directions analyzes the candidate locations and enters improved directions in the navigation server to improve future turn-by-turn directions for the locations.” Since the candidate location is analyzed, the development team is able to enter improved directions in the navigation server to improve future turn-by-turn directions for the locations.

	Regarding claim 15,
	May and Johnson discloses the same limitations as recited above in claim 4.


	May and Johnson discloses the same limitations as recited above in claim 6.

Claim 8, 11, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over May in view of Farmer et al. US20180328747A1 (henceforth Farmer)

Regarding claim 8,
May discloses the limitations as recited above in claim 1. May does not disclose wherein the inferring comprises: identifying an indicated location for the route, the indicated location being a pickup or drop off, detecting that the user stopped more than a threshold distance from the indicated location; and selecting the indicated location as the inferred location. However, Farmer teaches:
wherein the inferring comprises: identifying an indicated location for the route, the indicated location being a pickup or drop off, detecting that the user stopped more than a threshold distance from the indicated location; and selecting the indicated location as the inferred location.
(In para 0039, “The locations or curb segments with poor pickup locations may not meet a pickup location score threshold value and thus may be incompatible or undesirable locations for using as an alternate request location. The pickup location score threshold value may be determined based on historical data of previous pickup locations, time to pickup, time from pickup to start of ride, or other factors such as ease of navigation to the location, legality and safety of the location for the 

and in para 0072, “Additionally and/or alternatively, in some embodiments, the pickup evaluation module 134A may consider whether the provider can make a safe and legal stop to pick up the requestor. Additionally or alternatively, a safety rating score may be incorporated into the pickup location score. There may be situations where the requested pickup location is a location where it is extremely dangerous for both the requestor and the provider; for example, an on-ramp or off-ramp to a main, high-traffic road or at a turn where oncoming traffic cannot easily see that a car is stopped ahead of them. In these situations, the pickup evaluation module 134A may determine that the requested location is not suitable by querying the curb database in the curb estimation system for a curb identifier and receive an indication that the curb segment is too dangerous. As a result, when a particular curb segment is identified as not safe, its pickup location score may be affected to indicate to the requestor that the requested location is unsafe or illegal for the provider to stop, identify the nearest alternate pickup location that is safe, and ask the requestor to move to that nearest alternate pickup location instead to reduce overall trip delay and ensure safety.” The system identifies a pick-up location on the route and a safety rating score is incorporated into the pickup location score. As explained in para 0027, the pickup location score is determined by “an average travel distance of a requestor to a provider for a matched ride to be initiated for a 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Farmer to include wherein the inferring comprises: identifying an indicated location for the route, the indicated location being a pickup or drop off, detecting that the user stopped more than a threshold distance from the indicated location; and selecting the indicated location as the inferred location in order to reduce overall trip delay and ensure safety (para 0072) so that the requestor moves to the nearest alternate pickup location instead.

	Regarding claim 11, 
May discloses the limitations as recited above in claim 1. May does not disclose wherein the inferring comprises: for a multiple pick-up trip, accessing trace data for a plurality of pick-up locations; detecting a deviation from an expected wait time or suggested navigation instruction for one of the plurality of pick-up locations; and selecting the one of the plurality of pick-up locations as the inferred location.
However, Farmer 
wherein the inferring comprises: for a multiple pick-up trip, accessing trace data for a plurality of pick-up locations; detecting a deviation from an expected wait time or suggested navigation instruction for one of the plurality of pick-up locations; and selecting the one of the plurality of pick-up locations as the inferred location.
(In para 0114, “At step 908, an alternate request location is determined. In an embodiment, multiple alternate request locations are determined, for example within the threshold distance of the request location. At step 910, the location evaluation module of the dynamic transportation matching system may determine location scores for each of the at least one alternate request locations.” Location scores (i.e. trace data) are determined for each of the alternate request locations (i.e. at a plurality of pickup locations), where location scores are also determined based on the expected wait time for the passenger (para 0084)

In para 0028, “pickup location score thresholds may be used to indicate whether an alternate location should be determined for a request received through the dynamic transportation matching system. For example, request locations having a pickup location score that indicates the request location will be particularly poor (e.g., under a pickup location score threshold) may be matched with better locations within a particular distance (e.g., a reasonable walking distance for the requestor) of the request location.” Since a pickup location score threshold is used to indicate whether an alternate location should be determined and the pickup location score is 

Furthermore, this also applies to a multiple pick-up trip, as shown in para 0035, “Thus, embodiments provide a solution that allows a ride matching system to determine whether another curb segment within a threshold distance of the request location would reduce travel times associated with one or more legs of a journey (e.g., the journey to the request location, the journey from the request location, a journey with multiple request locations and/or destination locations, etc.)” and in para 0098, “In an embodiment, there may be multiple requestors that are sharing a provider; for example, a requestor may have a matched provider going to a destination, and another requestor asking to be picked up along the route to the destination may be picked up and the two requestors share costs of the trip.”)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Farmer to include wherein the inferring comprises: for a multiple pick-up trip, accessing trace data for a plurality of pick-up locations; detecting a deviation from an expected wait time or suggested navigation instruction for one of the plurality of pick-up locations; and selecting the one of the Farmer) since a long wait time represents a low quality pickup location. In para 0003 “As such, accurate travel time estimates and time of arrival estimates may be difficult to determine and unnecessary delays at the point of service may result at some request locations. This leads to inaccurate matching between providers and requestors and inefficient use of system resources. There is a need to improve the identification of interaction locations and improve interactions between providers and requestors for overall travel time determinations, efficient use of system and processor resources, and overall improved experiences between providers and requestors.” (para 0003, Farmer)

Regarding claim 12,
May discloses the limitations as recited above in claim 1. May does not disclose wherein the user is a driver or a rider in a ride sharing environment.
However, Farmer teaches:
wherein the user is a driver or a rider in a ride sharing environment.
(Fig. 1 illustrates an example of a ride matching system including a matched provider 140A and a requestor 110A (para 0034).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Farmer to include wherein the user is a driver or a rider in a ride sharing environment since a user being Farmer, “Traditionally, people have requested and received services at fixed locations from specific service providers. For example, various services were fulfilled by making a delivery to a user at a home or work location. Many services can now be accessed through mobile computing devices and fulfilled at arbitrary locations, often by service providers that are activated on demand. Such on-demand service offerings are convenient for users, who do not have to be at fixed locations to receive the services.” 

Regarding claim 13,
May discloses the limitations as recited above in claim 1. May does not disclose wherein the inferring comprises: detecting a wait time for the user at a pick-up location; determining whether the wait time traverses a predetermined wait time threshold; and in response to the wait time traversing the predetermined wait time threshold, selecting the pick-up location as the inferred location. 
However, Farmer teaches:
wherein the inferring comprises: detecting a wait time for the user at a pick-up location; determining whether the wait time traverses a predetermined wait time threshold; and in response to the wait time traversing the predetermined wait time threshold, selecting the pick-up location as the inferred location.


In para 0028, “pickup location score thresholds may be used to indicate whether an alternate location should be determined for a request received through the dynamic transportation matching system. For example, request locations having a pickup location score that indicates the request location will be particularly poor (e.g., under a pickup location score threshold) may be matched with better locations within a particular distance (e.g., a reasonable walking distance for the requestor) of the request location.” Since a pickup location score threshold is used to indicate whether an alternate location should be determined and the pickup location score is determined based on a wait time for the user, then in response to a wait time traversing a threshold, the system matches a better location within a particular 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Farmer to include wherein the inferring comprises: detecting a wait time for the user at a pick-up location; determining whether the wait time traverses a predetermined wait time threshold; and in response to the wait time traversing the predetermined wait time threshold, selecting the pick-up location as the inferred location in order to ensure that the location will not result in a loss of time savings due to a low quality pickup location (para 0028, Farmer) since a long wait time represents a low quality pickup location. In para 0003 “As such, accurate travel time estimates and time of arrival estimates may be difficult to determine and unnecessary delays at the point of service may result at some request locations. This leads to inaccurate matching between providers and requestors and inefficient use of system resources. There is a need to improve the identification of interaction locations and improve interactions between providers and requestors for overall travel time determinations, efficient use of system and processor resources, and overall improved experiences between providers and requestors.” (para 0003, Farmer)

Regarding claim 18,
	May and Farmer discloses the same limitations as recited above in claim 8.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over May in view of Scofield et al. US20130132434A1 (henceforth Scofield)

Regarding claim 9,
May discloses the limitations as recited above in claim 1. May does not disclose detecting a number of users, including the user, reporting the issue at the inferred location; accessing trace data for the number of users; based on the trace data, determining a speed and time to travel through the inferred location for each of the number of users; and based on the speed and time to travel, determining a severity of the issue. However, Scofield teaches:
detecting a number of users, including the user, reporting the issue at the inferred location; accessing trace data for the number of users; based on the trace data, determining a speed and time to travel through the inferred location for each of the number of users; and based on the speed and time to travel, determining a severity of the issue.

(In para 0004, “Presented herein are techniques for generating and utilizing information about the conditions of locations, such as spans of roadway traveled by the users of location-aware devices. Such information may be received from the users of the devices, e.g., as a voice-based report of the conditions of a location that may be evaluated by a natural-language parser to extract information about the location 

In para 0021, “FIG. 1 presents some advantages, such scenarios may present opportunities to collect additional information that may present significant utility. In particular, in addition to determining the speed of vehicles, and therefore traffic, in a particular location 102, it may be advantageous to determine the cause of the traffic. For example, a location condition 106 resulting in traffic may be momentary (e.g., an animal such as a deer briefly occupying a roadway), brief (e.g., a low-speed traffic accident where motorists stop briefly to assess damage, exchange information, and depart), protracted (e.g., a high-speed traffic accident where vehicles are towed away), or permanent (e.g., construction that alters traffic volume for an extended period of time). Such details about the traffic may be advantageous for predicting the magnitude and duration of the traffic congestion and adjusting routing information (e.g., a device presenting a route to a user may receive an indication of traffic congestion at a distant point along the route, but may determine whether or not to suggest a different route based on the predicted duration of the location condition 106 causing the traffic).” A 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Scofield to include detecting a number of users, including the user, reporting the issue at the inferred location; accessing trace data for the number of users; based on the trace data, determining a speed and time to travel through the inferred location for each of the number of users; and based on the speed and time to travel, determining a severity of the issue in order to provide a more accurate estimated time of arrival (para 0001, Scofield) when a traffic congestion exists.

Regarding claim 19,
	May and Scofield discloses the same limitations as recited above in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Nguyen et al. US20170069205 discloses a traffic news interface where query traffic incident data is used to identify sets of traffic incident reports, assigning incident 
Tolkin et al. US20170169535A1 discloses a travel coordination system that coordinates travel between a client and a provider to a destination. The travel coordination system automatically suggests a pickup location for the trip by determining location data points corresponding to prior trips of clients. Location data points near the client's location are determined by distance or by region and scored to determine a pickup location that improves the estimated pickup time and/or estimated time to arrive at the destination (para 0003-0005).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669